Exhibit 10.1
 
Consulting Agreement
 
This consulting agreement (the “Agreement”), entered into on August 8, 2011 and
effective as of the Effective Date (as defined in Section 1), is made by and
between Longwei Petroleum Investment Holding Limited, a Colorado corporation
(together with any successor thereto, the “Company”), and Michael Toups, an
independent provider of services (the “Contractor”).
 
RECITALS
 
A.           The Company desires to assure itself of the services of the
Contractor, as an independent contractor, by engaging the Contractor to perform
services under the terms hereof.
 
B.           The Contractor desires to provide services to the Company, as an
independent contractor, on the terms herein provided.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 


1. Certain Definitions.
 
 
(a) “Board” shall mean the Board of Directors of the Company.

 
 

 
(b) “Company” shall, except as otherwise provided in Section 6(f), have the
meaning set forth in the preamble hereto.

 
 

 
(c) “Contractor” shall have the meaning set forth in the preamble hereto.

 
 

 
(d) “Date of Termination” shall mean the date indicated in the Notice of
Termination or the date specified by the Company pursuant to Section 4(b),
whichever is earlier.

 
 

 
(e) “Effective Date” shall mean August 8, 2011 the date Contractor’s consulting
with the Company will be deemed to commence hereunder, and in accordance with
the Agreement.  The Contractor shall be credited for all services provided to
the Company since the expiration of his annual Consulting Agreement dated June
18, 2010.

 
 

 
(f) “Notice of Termination” shall have the meaning set forth in Section 4(b).

 
 

 
 (g) “Term” shall have the meaning set forth in Section 2(b).

 
 

 
(h) “SEC” shall mean the United States Securities and Exchange Commission.

 
 



 
1

--------------------------------------------------------------------------------

 
 
2. Consulting.
 
 
(a) In General.  The Company shall engage the Contractor and the Contractor
shall perform services on behalf of the Company upon the other terms and
conditions herein provided.

 
 

 
(b) Term of Agreement.  The initial term under this Agreement (the “Initial
Term”) shall be for the period beginning on the Effective Date and ending on the
twelve month anniversary thereof, unless earlier terminated as provided in
Section 4.

 
 

 
(c) Position and Duties.  During the Term, the Contractor shall provide services
to the Company as defined in Exhibit A to the Agreement.  The Contractor will be
subject to direction of the Board; shall report directly to the Board; and
agrees to observe and comply with the Company’s rules and policies as adopted by
the Company from time to time.

 
3. Compensation and Related Matters.
 
 
(a) Cash.  The Contractor will agree to provide services to the Company on a
monthly basis as outlined in Exhibit A.  The Contractor will receive a monthly
retainer for $10,000 USD in exchange for services provided to the Company each
month within the term of the Agreement, $5,000 USD payable by the first day of
each month and $5,000 USD payable by the last day of each month.

 
 

 
 (b) Stock Award.  On the date first written above, the Company and the
Contractor agreed that the Contractor should receive a stock award of 60,000
shares of the Company’s common stock (the “Stock Award”).  Such shares of common
stock are issued as compensation for services to be rendered by the Contractor
over the Term of the Agreement.

 
 

 
(c) Vesting. The Stock Award will be vested and issued in according to the
following timeline:

 
1.)  
15,000 shares of the Company's common stock shall vest and be issued on the last
day of each calendar quarter for services rendered during that
quarter,  beginning September 30, 2011.  The Company agrees to remove the
restricted legend from the certificates at the request of the Consultant after
the required 144 holding period.

 
 
 (e) Expenses.  The Company shall reimburse the Contractor for all reasonable
travel and other business expenses incurred by him in the performance of his
duties to the Company in accordance with the Company’s applicable expense
reimbursement policies and procedures, but in no case shall reimbursement
payment be later than 10 days from presentment of receipts related to Company
activities.  The travel needs to be approved by the Company in advance.



 
(f)
D&O Insurance.  The Company shall maintain adequate D&O coverage for the
corporation, as well as the directors and officers individually (A-side
coverage) at all times as instructed by the board of directors.

 
 
2

--------------------------------------------------------------------------------

 
 
4. Termination.
 
 
(a) The Contractor’s consulting hereunder will be reviewed by the Company at the
end of each quarterly SEC reporting period, upon which the Company will have the
right to terminate this Agreement any day during the first 7 days following the
end of a quarterly reporting period.  The Contractor may terminate this
Agreement only upon prior approval from the Company.

 
 

 
(b) Notice of Termination.  Any termination of the Agreement by the Company or
by the Contractor under this Section 4 shall be effective at least 30 days
following the date of such notice (a “Notice of Termination”).  However, the
termination of the Agreement by the Company under this Section 4 shall be
effective at least 30 days following the date of such notice, for purposes of
determining the pro-rata portion of the Stock Award to be earned by the
Contractor.

 
 

 
(c) Termination due to Death or Disability.  If the Agreement is terminated by
reason of the Contractor's death or Disability, then the Contractor or, as
applicable, his estate or other legal representative, shall be entitled to
receive the amounts described in Section 4(b), if the Contractor, or his legal
representative, executes and does not thereafter revoke, a General Release in a
form acceptable to the Company.

 
5. Governing Law.  This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Florida.


6. Entire Agreement.  The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the Consulting of the
Contractor by the Company and may not be contradicted by evidence of any prior
or contemporaneous agreement.  This Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) shall
supersede all undertakings or agreements, whether written or oral, previously
entered into by the Contractor and the Company or any predecessor thereto or
affiliate thereof with respect to the Consulting of the Contractor by the
Company.  The parties further intend that this Agreement shall constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative, or other legal
proceeding to vary the terms of this Agreement.


7. Construction.  This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
 
8. Survival.  The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination and shall remain in force for a period of five
years after termination.
 
9. Stock Certificate.  The common stock certificate to be issued in accordance
with Section 3 shall be delivered as follows:


 
(a) A stock certificate for 15,000 shares of the Company's common stock shall be
delivered in the following name and at the following address on the last day of
each calendar quarter beginning September 30, 2011 as follows:

 
Michael P. Toups
8 Hibiscus Road
Belleair, FL 33756

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.
 

 
LONGWEI PETROLEUM INVESTMENT HOLDING LIMITED:
              /s/ Cai Yongjun      
By:     Cai Yongjun
     
Title:  Chief Executive Officer
         

 
CONTRACTOR:
              /s/ Michael Toups      
By:    Michael Toups
         
























 
4

--------------------------------------------------------------------------------

 
 
Exhibit A


1) Position and Duties


The Contractor shall in general have duties described below, including without
limitation, the responsibility to:


 
(a) Serve as the Company's Chief Financial Officer and accept all customary
duties of a Chief Financial Officer of a public company who shares of common
stock are traded on the United States Over-the-Counter Bulletin Board, Nasdaq or
NYSE-Amex.

 
 

 
(b) Keep a complete and accurate accounting of receipts and disbursements in the
corporate accounting records.  The Company agrees to maintain an experienced
controller to manage the accounting department and day-to-day transactions, as
well as adequate professionals directed by the Contractor to support his duties
defined herein.



 
(c) Render a complete financial report at the annual meeting of the shareholders
if so requested;

 
 

 
(d) Be responsible to act as the main depository of the Company's accounting,
finance and corporate records.  Provide such records as requested in a timely
manner.

 
 

 
(e) Provide consulting services with regard to fundraising, private placements,
general securities law matters (but with a full understanding that any actions
on behalf of the Company or communications with the Company do not constitute
legal advice or a suggestion that the Contractor can be relied upon for sound
legal advice), business plan development, filings with the SEC on Form 10-K and
Form 10-Q.

 
 

 
(f) Attendance with all shareholder or meetings of the Board as requested by the
Company

 
 


 
 
 
 
 
 
 
 
 
 
 
5